         Case 1:18-cv-01389-CKK Document 20 Filed 11/29/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DAVID L. SNYDER, in his capacity      )
as counsel for Andrew G. McCabe,      )
                                      )
                  Plaintiff,          )
      v.                              )                 No. 1:18-cv-1389-CKK
                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,   )
                                      )
                  Defendants.         )
_____________________________________ )

                                  JOINT STATUS REPORT

       The Court granted plaintiff’s request for leave to bifurcate summary judgment briefing in

this Freedom of Information Act (“FOIA”) case, permitting summary judgment briefing as to

one defendant – the Federal Bureau of Investigation (“FBI”) – while another defendant, the U.S.

Department of Justice’s Office of Inspector General (“OIG”), continues to process documents in

response to plaintiff’s FOIA request to it. Minute Order, Oct. 10, 2018. The Court also set a

briefing schedule. Id. Plaintiff subsequently asked the “Court [to] stay the [then] current

briefing schedule for cross-motions for summary judgment and order the parties to file a Joint

Status Report by November 29, 2018” because “he may be able to obtain the requested

information from publicly available sources, thereby obviating the need for summary judgment

cross-motions.” Minute Order, Oct. 22, 2018. The Court granted that motion, and instructed the

parties to “file a Joint Status report informing the Court on whether or not cross-motions for

summary judgment regarding Plaintiff's claims against the FBI are still needed by NOVEMBER

29, 2018.” Id.

       Plaintiff does not, at this time, intend to move for summary judgment with respect to his

claims against the FBI. Defendants similarly do not intend to file for summary judgment at this



                                                 1
         Case 1:18-cv-01389-CKK Document 20 Filed 11/29/18 Page 2 of 2



time with respect to plaintiff’s claims against the FBI. The parties intend to cross-move for

summary judgment with respect to plaintiff’s claims against the FBI, if necessary, in conjunction

with any summary judgment briefing on plaintiff’s claims against the OIG.



 Date: November 29, 2018                         Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 MARCIA BERMAN
                                                 Assistant Branch Director

                                                   s/Justin M. Sandberg
                                                 JUSTIN M. SANDBERG (Ill. Bar. No.
                                                 6278377)
                                                 Senior Trial Counsel
                                                 GARRETT COYLE
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 20 Massachusetts Avenue N.W.
                                                 Washington, D.C. 20530
                                                 Tel.: (202) 514-5838
                                                 Fax: (202) 616-8202
                                                 Email: justin.sandberg@usdoj.gov

                                                Counsel for Defendants


                                                  s/ David L. Snyder
                                                David L. Snyder (D.C. Bar No. 888303946)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave., NW
                                                Washington, D.C. 20005
                                                Telephone: (202) 237-2727
                                                Facsimile: (202) 237-6131
                                                Email: dsnyder@bsfllp.com

                                                Attorneys for Plaintiff in his capacity as
                                                counsel for Andrew G. McCabe




                                                2
